HARDIN, P. J.
There was some conflict in the affidavits used at the special term, and the judge presiding has resolved the conflict in favor of the petitioner. It appears that the plaintiff had an account in the respective banks mentioned in the petition, and that the pass books used in connection with the account have been returned to the savings banks, and that the banks have a custom of retaining pass books after closing accounts with a customer, and are disinclined to allow inspection of such pass books without the consent of the party in whose favor they were made while the account was current. The bank officers’ affidavits furnish no good reason why the pass books should not be inspected. It is apparent from the affidavit of the plaintiff that she has no serious or important objection *402to the inspection of the pass books, or to a copy being delivered thereof. The special term was called upon, under all the proofs before it, to exercise its discretion in respect to whether an inspection should be ordered. We are not prepared to say that the special term exceeded its discretion in the premises. Sibley v. Publishing Co., 80 Hun, 561, 30 N. Y. Supp. 604; Finlay v. Chapman, 119 N. Y. 404, 23 N. E. 740. We think the order should be affirmed, with $10 costs.
Order affirmed, with $10 costs and disbursements. All concur.